UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 25, 2012 GYRODYNE COMPANY OF AMERICA, INC. (Exact name of Registrant as Specified in its Charter) New York 000-01684 11-1688021 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification No.) 1 FLOWERFIELD, Suite 24 ST. JAMES, NEW YORK 11780 (Address of principal executive offices) (Zip Code) (631) 584-5400 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: [ ]Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July25, 2012, Gyrodyne Company of America, Inc. (the “Company”) received written notice of the retirement of StephenV. Maroney from his positions as the Company’s President and Chief Executive Officer and as a director, effective August16, 2012.In the notice, Mr.Maroney indicated that his retirement was a personal decision, which he had delayed in order to oversee the management of the Company’s condemnation litigation.In light of the Company’s successful resolution of its condemnation litigation, Mr.Maroney determined that he no longer had reason to postpone his plans to retire.Mr. Maroney has served as President and Chief Executive Officer since 1999. In light of Mr. Maroney’s retirement, the Company’s Board of Directors has commenced a search for a new Chief Executive Officer, which the Board expects to complete as soon as possible.TheBoard’s primary search criterion will be the new Chief Executive Officer’s ability to lead the Company through the final stage of its strategic plan of achieving one or more tax-efficient liquidity events within a reasonable period of time.To this end, the new Chief Executive Officer will work closely with the Strategic Alternatives Committee of the Board of Directors, which has been formed to manage the process of exploring strategic alternatives for the Company and make recommendations to the full Board.The members of the Strategic AlternativesCommittee, which has been interviewing potential legal and financial advisors, are Naveen Bhatia (Chairman), Elliot Levine, Ron Macklin and Nader Salour. Forward-Looking Statement Safe Harbor The statements made in this Form8-K that are not historical facts constitute “forward-looking information” within the meaning of the Private Securities Litigation Reform Act of 1995, and Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934, both as amended, which can be identified by the use of forward-looking terminology suchas “may,” “will,” “anticipates,” “expects,” “projects,” “estimates,” “believes,” “seeks,” “could,” “should,” or “continue,” the negative thereof, other variations or comparable terminology as well as statements regarding the evaluation of strategic alternatives.Important factors, including certain risks and uncertainties, with respect to such forward-looking statements that could cause actual results to differ materially from those reflected in such forward-looking statements include, but are not limited to, risks and uncertainties relating to the process of exploring strategic alternatives, the effect of economic and business conditions, including risks inherent in the real estate markets of Suffolk and Westchester Counties in NewYork, Palm Beach County in Florida and Fairfax County in Virginia, risks and uncertainties relating to developing Gyrodyne’s undeveloped property in St.James, NewYork and other risks detailed from time to time in Gyrodyne’s SEC reports. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. GYRODYNE COMPANY OF AMERICA, INC. By: /s/Stephen V. Maroney Stephen V. Maroney President and Chief Executive Officer
